EXHIBIT 10.4 UNANIMOUS CONSENT OF THE BOARD OF DIRECTORS OF GILLA INC. A NEVADA CORPORATION The undersigned, being all of the Directors of GILLA Inc., a Corporation incorporated in the State of Nevada, (the “Corporation”), do hereby authorize and approve the actions set forth in the following resolution, and do hereby consent to the following actions of the Corporation, which actions are hereby deemed effective as of the date hereof: RESOLVED, that the Corporation appoint the following as officers of the Corporation: Danny Yuranyi President and Chief Operating Officer Graham Simmonds Chief Executive Officer Ashish Kapoor Chief Financial Officer Ernest “Ernie” Eves Chairman of the Board of Directors Carrie J. Weller Corporate Secretary RESOLVED, that CFCC Loan Agreement be terminated and that the Corporation enter into a new loan agreement with CFCC and that a new Credit Note reflecting the terms and conditions set forth in the attachments to this consent document (“Schedule A”) be issued; and, RESOLVED, that the Corporation advise its banker, TD Bank, 380 South County Road, Palm Beach FL 33480 of the change of signatory and enter into such agreements as may be required by TD Bank to reflect the change. RESOLVED, that the Corporation open an account in Canada with a Chartered Bank and that the Corporation is hereby authorized to enter into such agreements as may be required to establish and maintain the account. IN WITNESS WHEREOF, the undersigned have executed this consent, this 15th day of November, 2012 By: /s/ Ernest “Ernie” Eves Name: Ernest “Ernie” Eves By: /s/ Graham Simmonds Name: Graham Simmonds By: /s/ Danny Yuranyi Name: Danny Yuranyi By: /s/ Stanley D. Robinson Name: Stanley D. Robinson 1 SCHEDULE A 1.Loan Agreement with Credifinance Capital Corp. 2.Credit Note Issued to Credifinance Capital Corp. 2
